Citation Nr: 1144723	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1964 to June 1966.  Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim.  During the course of the appeal, the Veteran moved to Florida; original jurisdiction now resides with the St. Petersburg, Florida RO. 

In October 2006, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In a July 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for chronic myeloid leukemia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In January 2009, the Court vacated the Board's July 2008 decision and remanded the issue to the Board for further consideration pursuant to a Joint Motion for Remand dated earlier in January 2009. 

In September 2009 and August 2010, the Board remanded the claim for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  


REMAND

Although it regrets the delay, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  

In September 2011, the Veteran's attorney submitted argument to the Board asserting that the March 2010 VA examination is inadequate because it did not address evidence that supports the Veteran's position that he has chronic myeloid leukemia (CML), secondary to herbicide exposure.  Specifically, he urges that the examination report includes a conclusory opinion that CML is not related to Agent Orange exposure without regard to the medical treatise evidence submitted by the Veteran or a June 2005 favorable medical opinion from the Veteran's private physician.  

Furthermore, the March 2010 VA examiner's opinion is inadequate for adjudication purposes because it does not address the correct legal standard; i.e., whether it is at least as likely as not the claimed disability is related to service.  This standard was referenced in the September 2009 remand and was specifically noted in the action paragraphs regarding the examination.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).   Therefore, the Board is compelled to find that further development of the record is warranted before it decides the claim. 

The Board finds that the claims folder should be returned to the examiner who authored the March 2010 for an addendum to address the treatise and medical opinion evidence consistent with the criteria outlined in the September 2009 Board remand.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The claims folder should be provided to the VA examiner who conducted the March 2010 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which he responds to the following question:  (a) Identify with specificity any leukemia that is currently manifested or indicated by the record to have been present since the claim was filed.  

(b) For each type of leukemia identified (to include CML), is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the disability began during service, manifested its self to a compensable degree in the first post-service year, and/or is causally linked to any incident of service, to include his presumptive exposure to herbicides while serving in the Republic of Vietnam from September 1965 to May 1966? 

c) For each type of leukemia identified (to include CML), is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the disability is causally linked to exposure to benzene through the herbicides he was exposed to while serving in the Republic of Vietnam from September 1965 to May 1966? 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely as not" support the contended causal relationship; "less likely as not" weighs against the claim. 

A complete rationale for each and every opinion given must be provided, to include specific reference to all clinical evidence on which the opinion is based and citation to all supporting medical literature and/or findings by the National Academy of Sciences (NAS).  

If the March 2010 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



